Citation Nr: 0701026	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes prior to August 7, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes from August 7, 2003.  

4.  The propriety of the reduction in evaluation for 
residuals of a left foot injury from 30 to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  He served in Vietnam, and his awards and decorations 
include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD, evaluated as 30 percent disabling; and for diabetes 
mellitus, evaluated as 10 percent disabling.  These decisions 
were all effective February 22, 2001.  

The evaluation of the veteran's diabetes was increased to 20 
percent by an October 2004 rating decision, effective August 
7, 2003.  In his notice of disagreement the argued that a 20 
percent evaluation was warranted for his diabetes, however, 
his representative has argued for an evaluation in excess of 
20 percent.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased evaluation for 
diabetes remains before the Board, and will be considered as 
noted on the first page of this decision.  

The Board further notes that the veteran's December 2003 
notice of disagreement included an expression of disagreement 
with a decision to decrease an unspecified evaluation of 30 
percent, which he stated had been in effect for 30 years, to 
20 percent.  The RO included an issue it styled as 
"contention that the rating board dropped his combined 
evaluation to 30 percent" and noted that the veteran's 
combined evaluation had not been decreased, but was in fact 
being increased to 60 percent.  

In a July 1970 rating decision the veteran was granted 
service connection for residuals of a left foot injury, 
evaluated as 30 percent disabling.  The evaluation was 
reduced to 10 percent in a June 1973 rating decision.  There 
is no evidence that the veteran was advised of this decision.  
The veteran was first notified of the rating reduction when 
he received a copy of the October 2004 decision showing that 
the evaluation had been reduced in 1973.  This notice 
apparently triggered his comments in the notice of 
disagreement.

Because the veteran did not receive notice of the reduction 
until October 2004, the time period for appealing the 
decision did not begin to run until that date.  See Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (per curiam order) (where 
an appellant "never received notification of any denial . . 
., the one-year period within which to file an NOD, which 
commences with 'the date of mailing of notice of the result 
of initial review or determination, did not begin to run).

The issue of the propriety of the reduction in evaluation for 
residuals of a left foot injury from 30 to 10 percent is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's PTSD has been productive of occupational 
and social impairment with reduced reliability and 
productivity due to sleep impairment, depression, and 
infrequent episodes of suicidal thoughts without plan.  He 
does not have deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.

2.  Prior to August 7, 2003, the veteran's diabetes required 
an oral hypoglycemic agent.  

3.  The veteran was prescribed an oral hypoglycemic agent on 
August 7, 2003, but the evidence does not indicate that 
regulation of activities has been required at any time since 
the effective date of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met since February 22, 2001; the criteria for 
an initial evaluation in excess of 50 percent for PTSD have 
not been met at any time since that date.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2006). 

2.  The criteria for an initial evaluation of 20 percent for 
diabetes mellitus have been met since February 22, 2001.  
38 U.S.C.A. §§ 1155, 5107(b; 38 C.F.R. § 4.119, Code 7913 
(2006). 

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus from August 7, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.119, Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Dingess Court went on, however, to say that once service 
connection was granted, the claim was substantiated and 
further notice was not required on such downstream issues as 
the initial evaluation.  Dingess v. Nicholson, at 490-1.  
Thus additional VCAA notice is not required in this case.

Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  In this 
regard, the veteran has been afforded a recent VA examination 
of his disabilities.  In addition, all identified records 
that are available have been obtained.  The veteran has also 
been afforded recent VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

This appeal involves the veteran's dissatisfaction with the 
initial ratings assigned following grants of service 
connection.  The Court has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

PTSD

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is merited for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

The evidence includes VA treatment records dated from 1999 to 
2002.  These show that the veteran was first diagnosed with 
PTSD in December 1999.  April 2000 notes indicate that he was 
involved with a VA PTSD treatment program.  

The veteran was afforded a VA PTSD examination in March 2002.  
He was noted to have a previous hospitalization for 
depression with suicidal ideation.  The veteran reported 
nightmares about Vietnam at least twice a month.  He also 
noted some avoidance and numbing symptoms.  There was a 
restricted range of affect.  The veteran had difficulty 
staying asleep, an exaggerated startle response, and problems 
concentrating.  The veteran's mood was reported to be sad.  
He denied current suicidal ideations, but he had vague, 
nonspecific homicidal ideations without plan or intent.  

On mental status examination, the veteran's speech was clear, 
logical, and normal in rate and tone.  There was no evidence 
of any psychotic thought processes.  His affect was congruent 
to his sad mood.  The veteran's judgment and insight both 
appeared to be fair, and his cognition was grossly intact.  
The veteran denied auditory hallucinations, but reported 
frequent visual hallucinations in which he saw people walking 
into the rooms of his house.  Panic symptoms were denied.  
The veteran was divorced without significant relationships.  
He was employed in housekeeping at a VA facility.  The 
diagnoses included PTSD, chronic, of mild to moderate 
severity.  The current Global Assessment of Functioning (GAF) 
was 51. 

VA treatment records dated from 2002 to 2004 show that the 
veteran continued to be followed for PTSD.  September 2002 
records show he had recently been on vacation with his sister 
and enjoyed it.  His depression and mood were stable, and he 
was to begin a trial period with no medication.  The GAF was 
55.  October 2002 records show that he had suffered 
nightmares during reports of recent sniper attacks, but was 
now doing better.  

January 2003 records indicate that the veteran had been 
restarted on medication.  He had been worrying more, was 
experiencing decreased concentration and interests, and was 
more easily upset.  The assessment was PTSD, depression, and 
anxiety.  The GAF was 53.  

April 2003 records state that the veteran had last been seen 
in January.  The veteran said he had been doing alright, but 
that he had experienced a depression/anxiety attack at his 
last primary care appointment which caused him to become 
tearful.  He felt stressed with work and tired.  The 
assessment was PTSD, depression, and anxiety.  The GAF was 
55.  

The veteran underwent a VA PTSD examination in August 2004.  
The claims folder was reviewed by the examiner.  His current 
psychiatric symptoms included intrusive thoughts, nightmares, 
avoidance of stimuli that reminded him of Vietnam, 
hypervigilance, exaggerated startle response, sleep 
disturbances, and crying spells related to memories of his 
war.  

The veteran reported stress due to work, an inability to 
focus, and memory problems.  He had flashbacks of Vietnam 
when cleaning certain places at work.  The veteran reported 
that he would break down and cry three or four times each 
month, and that he also had nightmares three or four times a 
month in which he would sometimes wake screaming.  His 
employment with VA made the symptoms worse because he was 
unable to get his mind off his disability.  The veteran 
believed the current war had exacerbated his symptoms, and he 
was drinking again after eight years of abstinence.  

The veteran described his relationship with his children as 
fair, and he had few close friends.  He had few social 
activities, and had to stop going to church because he worked 
the night shift.  He reported verbal confrontations a couple 
of times each month with co-workers.  The veteran said he had 
missed seven or eight days of work over the last year due to 
an inability to focus.  He was less productive at work due to 
his flashbacks and crying spells.  

On mental status examination, there was no impairment of 
thought process or communication, and the veteran denied 
delusions and hallucinations.  The veteran's behavior was 
appropriate, and he cried frequently throughout the session.  
He reported current suicidal ideations, but had no plans to 
act.  He did not report homicidal ideations, although he had 
a history of these.  The veteran had short term memory 
problems and difficulty concentrating.  He reported about one 
panic attack each month.  

The examiner stated that there were significant depressive 
symptoms.  The examiner concluded that the veteran's 
employment, relationships, routine responsibilities, and 
leisure activities were moderately affected by his PTSD.  His 
activities of daily living were mildly affected, but his 
quality of life was severely affected.  The veteran was not 
unemployable, but his job significantly exacerbated his 
symptoms and made it impossible to participate in church, 
which was his favorite social activity.  The diagnosis was 
chronic PTSD.  The GAF was estimated to be 52.  

Analysis

The treatment and examination records show that the veteran's 
symptoms include impairment of memory and concentration.  He 
also experiences panic attacks on a monthly basis.  He 
experiences disturbances in his motivation and mood, as 
evidenced by his decreased interest in leisure pursuits and 
his crying spells.  Although he has relationships with his 
children and a few friends, he has difficulty in establishing 
and maintaining these relationships as evidenced by the 
avoidance and numbing symptoms noted in 2002.  

While the veteran denied hallucinations on his August 2004 
examination, he reported some in March 2002.  The veteran has 
also experienced occasional suicidal ideation without plans, 
and has a history of vague homicidal ideations.  The veteran 
is employed, but his most recent examiner emphasized that his 
PTSD is exacerbated by his work.  This examiner also 
concluded that the veteran's employment, relationships, 
routine responsibilities, and leisure activities were 
moderately affected by his PTSD.  Finally, the veteran also 
experiences classic PTSD symptoms such as exaggerated startle 
response, flashbacks, and nightmares about his wartime 
experiences.  On the basis of these symptoms, the Board finds 
that the veteran has occupational and social impairment with 
reduced reliability and productivity.  

The veteran's GAF scores have ranged from a low of 51 to a 
high of 55 during the relevant period.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  A score of 51-60 indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate impairment in social, 
occupational or occupational functioning (e.g. few friends, 
conflicts with coworkers).  GAFs between 41 to 50 indicated 
serious symptoms.  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2005).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran's GAF scores support a finding that his 
symptomatology more nearly resembles that required for a 50 
percent evaluation.  

The Board has also considered entitlement to an evaluation in 
excess of 50 percent.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  However, the veteran 
shows little of the symptomatology required under the rating 
code for a 70 percent evaluation.  

While the record shows impairment in the areas of work, mood, 
thinking and perhaps family relations.  The impairments have 
beeen described as mild or moderate.  Such impairments are 
contemplated in the criteria for the 50 percent rating.  

The evidence shows that the veteran described his 
relationship with his children as fair, he went on vacation 
with his sister, he has a girlfriend, and that he also enjoys 
church when work allows him to attend.  He thus does not have 
deficiencies in the area of family relationships.  His speech 
has been normal on every examination, and there are no 
reports of difficulties with judgment or thinking.  The 
August 2004 examiner described his employment, relationships, 
routine responsibilities, and leisure activities as 
moderately affected by his PTSD, and his activities of daily 
living as mildly affected.  The veteran has not attempted 
schooling and there have been no reported deficiencies in 
this area.

The veteran has reported suicidal ideations on occasion, but 
he denies every having plan or intent.  He has a history of 
hallucinations, but denied these on the August 2004 
examination.  

When considered in conjunction with the veteran's symptoms, 
the veteran cannot be considered to have occupational and 
social impairment with deficiencies in most areas.  38 C.F.R. 
§§ 4.7, 4.21, 4.130, Code 9411.  The preponderance of the 
evidence is thus against an evaluation in excess of 50 
percent.  Furthermore, the Board notes that the veteran has 
previously contended that the correct evaluation for his PTSD 
should be 50 percent. 

Diabetes

Diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated is evaluated as 
100 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  

When insulin and a restricted diet is required, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  When diabetes mellitus is manageable 
by restricted diet only, a 10 rating is warranted.  38 C.F.R. 
§ 4.119, Code 7913. 

The evidence includes VA treatment records dated from 2000 to 
2004, as well as a March 2002 VA examination.  These records 
show that the veteran was initially diagnosed with diabetes 
in 2000.  They also indicate that the veteran was attempting 
to control his diabetes with diet alone prior to August 7, 
2003.  A February 2001 records shows that the veteran was 
attempting to control his diabetes through diet alone, but 
with limited success.  

The March 2002 VA examination specifically states that the 
veteran had been prescribed an oral hypoglycemic agent, but 
that he was also given the option to control his diabetes 
with diet alone, that he had chosen this option, and that he 
was not taking any medications.  The veteran had never been 
hospitalized for diabetic complications.  

The medical records show that the veteran was to begin an 
oral hypoglycemic on August 7, 2003.  Additional records show 
that a prescription for an oral hypoglycemic was filled on 
this same date.  

While the veteran was apparently not taking an oral 
hypoglycemic agent prior to August 7, 2003; his efforts to 
control diabetes with diet alone, were not successful in 
controlling the disease, and he had been offered oral 
hypoglycemics.  Therefore, it appears that oral hypoglycemic 
agents were needed even during the period from February 22, 
2001 to August 6, 2003.  Accordingly, a 20 percent rating is 
granted for diabetes during this period.

The Board has also considered entitlement to an evaluation in 
excess of 20 percent for diabetes.  The March 2002 
examination states that the veteran had no restrictions in 
his activities due to diabetes.  The VA treatment records 
dated from also fail to show restriction of activities since 
the effective date of service connection.  In fact, these 
records show that the veteran was frequently encouraged to 
increase his activities in order to assist in the control of 
his diabetes through exercise.  The Board concludes that the 
criteria for an evaluation in excess of 20 percent for 
diabetes are not met during any period since the effective 
date of service connection.  38 C.F.R. § 4.119, Code 7913.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, effective February 22, 2001. 

Entitlement to an initial evaluation of 20 percent for 
diabetes is granted, effective February 22, 2001. 

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes is denied. 


REMAND

The RO has not issues a statement of the case in response to 
the notice of disagreement with the reduction in evaluation 
for residual of a left foot injury, and this issue must be 
remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the appeal is REMANDED for the following:

Issue a statement of the case on the 
issue of whether the reduction in 
evaluation for residuals of a left foot 
injury was proper.  The Board will 
further consider this issue only if the 
veteran submits a timely and sufficient 
substantive appeal.  If a timely 
substantive appeal is not received, the 
appeal should be closed and not returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


